17 F.3d 394
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony CROWELL, Plaintiff-Appellant,v.GEORGIA PACIFIC CORPORATION, Defendant-Appellee.
No. 93-16104.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1994.*Decided Feb. 10, 1994.

Before:  SCHROEDER, CANBY and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Anthony Crowell appeals from the district court's judgment for Georgia-Pacific Corporation as a matter of law under Fed.R.Civ.P. 50(a).  We review this decision de novo.   In Re Hawaii Federal Asbestos Cases, 960 F.2d 806, 816 (9th Cir.1992).


3
We affirm for the reasons stated by the district court in its memorandum decision of May 20, 1993.


4
AFFIRMED.



*
 This panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3